AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT oo
for the FE ie _ 5

Northern District of California

OCT 3025

United States of America ) . .
v. ) Case No. 18-00348LHK —_ CLERK. xT oJRT
. NORTHERN Gioi nil: OF C+ FORNIA
Vasile Mereacre ) SAN JOSE
)
)

Defendant

WAIVER OF AN INDICTMENT

| understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. | was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, | waive my right to prosecution by indictment and consent to prosecution by
information.

 

 

 

Defendant's signature

 

Date: | jofer|ia ____.*

 

ue inted name of: er 's atlorney Fr

fue: C4 |G ob

 

 

Judge 's signature

____ Honorable Lucy H. Koh, U.S. District Judge

Judge's printed name and title
